COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ranfery Palacios v. The State of Texas

Appellate case numbers: 01-11-00311-CR, 01-11-00312-CR

Trial court case numbers: 1177546, 1191389

Trial court:              208th District Court of Harris County

       A supplemental clerk’s record that complies with our order of abatement has been filed in
each of the above-referenced appeals. Therefore, we order the appeals reinstated.

       Appellant’s brief is due 30 days from the date of this order.

       It is so ORDERED.



Judge’s signature: /s/ Justice Jane Bland
                    Acting individually     Acting for the Court


Date: July 24, 2012